Citation Nr: 1339139	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  08-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability. 

2.  Entitlement to an initial compensable disability rating for left ear hearing loss. 

3.  Entitlement to an initial compensable disability rating for left inguinal herniorrhaphy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified at a hearing before a Decision Review Officer in February 2008 and at a videoconference hearing before the undersigned Veterans Law Judge in February 2009.  Transcripts of the hearings are of record. 

The case was previously before the Board in November 2009, when it was decided in part and remanded in part.  remanded for examination.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  Right ear hearing loss disability has not been present at any time during the period of the claim.  

2.  The Veteran's left ear hearing loss is no worse than Level II.

3.  The Veteran's left inguinal herniorrhaphy has been surgically repaired without recurrence; it is not manifested by any active symptomatology.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss disability in the right ear are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

3.  The criteria for a compensable disability rating for left inguinal herniorrhaphy have not been met.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in May 2007, prior to the initial adjudication of the claims.  

In addition, the duty to assist the Veteran has been satisfied in this case.  VA has obtained the Veteran's service treatment records and pertinent, private treatment records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims.  The Board is also unaware of any such evidence.  In addition, the Veteran was provided appropriate VA examinations.  In addition, the originating agency has complied with 

Accordingly, the Board will address the merits of the claim.

II.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Service Connection 

A.  Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

B.  Factual Background and Analysis

The Veteran claims service connection for right ear hearing loss.  The evidence reveals that the Veteran retired after 23 years of active duty service.  He served as a helicopter pilot.  Accordingly, it is conceded that he experienced acoustic trauma during service as a result of exposure to the noise of helicopters.  The report of the Veteran's December 2006 military retirement examination specifically notes that the Veteran had sensorineural hearing loss of the left ear.  Hearing loss of the right ear was not found on that examination or on any other examination during service.

In May 2007, the Veteran was afforded a VA examination in response to his claim.  Audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
5
45
60
65

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.  These results do not establish the presence of hearing loss disability in the right ear.

The Veteran presented sworn testimony before a Decision Review Officer at a hearing in February 2008 and before the undersigned Veterans Law Judge in February 2009.  In each instance, he testified that his left ear hearing loss was severe, but that his right ear hearing was pretty good.

In December 2009, the Veteran was afforded another VA examination in response to his claim.  Audiological evaluation revealed that the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
5
50
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 percent in the left ear.  Again, these results reveal that the Veteran does not meet the criteria for a current right ear hearing loss disability under the applicable regulation.  38 C.F.R. § 3.385.

In fact, there is no evidence showing that the Veteran has ever had sufficient hearing loss in the right ear to qualify as a disability for VA compensation purposes.  Accordingly, the Board must conclude that service connection is not warranted for right ear hearing loss disability.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

III.  Initial Ratings

A.  General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a) , 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

B.  Left Ear Hearing Loss

Service connection has been granted for left ear hearing loss and a noncompensable disability rating has been assigned.  The Veteran asserts that the severity of his left ear hearing loss warrants the assignment of a compensable disability rating.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

If impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the non service-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.

Otherwise, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85 .

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c) .

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d) . 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e)  .

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz  ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz  , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86.  Based on the examination findings below, the Veteran does not have an exceptional pattern of hearing impairment under the criteria set fort at 38 C.F.R. § 4.86. 

In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007). 

In May 2007, a VA examination of the Veteran was conducted.  Audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
5
45
60
65

The average pure tone decibel loss at the above frequencies was 4 for the right ear and 44 for the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.  These audiometric results translate into Level I for the left ear.  The Veteran is also assigned Level I in his nonservice-connected right ear.  

At the February 2009 hearing the Veteran asserted that his service-connected left ear hearing loss had increased in severity since the prior VA examination.  Therefore, in December 2009, another VA examination of the Veteran was conducted.  Audiological evaluation revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
5
50
65
70

The average pure tone decibel loss at the above frequencies was 9 for the right ear and 48 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 percent in the left ear.  These audiometric results translate into Level II for the left ear.  Again, he is assigned Level I in his nonservice-connected right ear.  With respect to the impact of the hearing loss on the Veteran's activities, it was noted that the Veteran had difficulty hearing and discriminating conversations, especially when there was background noise.  He reported this impacted his ability to referee college basketball requiring other referees to repeat conversations, or to move in a position to listen with his right ear.  He also reported being employed as a background investigator for a security company and that he had difficulty hearing and discriminating speech during interviews.  

On review of the record, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met at any point during the appeal period.  Although the audiological evaluation clearly shows hearing loss, the hearing loss does not meet the compensable level under the rating schedule. 

Specifically, the evidence shows that the Veteran's service-connected left ear hearing loss disability is manifested by no worse than Level II while his nonservice-connected right ear has normal hearing and is assigned a Level I.  Applying these results to the Table VII chart, a Level I for the nonservice-connected right ear, combined with a Level II for the service-connected left ear, results in a noncompensable disability evaluation. 

Therefore, a noncompensable disability rating is applicable under the provisions of 38 C.F.R. § 4.85 , Table VII, for the period of the appeal is warranted.  Fenderson, supra. 

C.  Left Inguinal Herniorrhaphy

Service connection for the residuals of left inguinal herniorrhaphy was granted in a September 2007 rating decision and the disability was assigned a noncompensable disability rating under 38 C.F.R. § 4.114 , Diagnostic Code 7338 (2013), which provides that a noncompensable rating is warranted for inguinal hernia that is not operated, but remediable; or small, reducible, or without true hernia protrusion.  A 10 percent rating contemplates a hernia that is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating contemplates a hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a hernia that is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

Treatment records reflect that the Veteran underwent repair of left inguinal hernia in March 2007, prior to his release from active duty.  A VA examination in June 2007 disclosed a six centimeter linear surgical scar at the left groin.  Although the scar was described as nonpainful, superficial and essentially asymptomatic at that time, the Veteran indicated that it was numb.  He denied any restriction of activity and admitted to doing heavy lifting workouts.  He denied any burning, pain, or tingling.  No other residual of the hernia repair was noted.  

During the 2009 hearing before the undersigned, the described the residual surgical scar as painful and productive of significant discomfort.  In a November 2009 decision, the Board granted a separate rating of 10 percent for the Veteran's residual scar.  The Board directed that the Veteran be afforded another VA examination to determine the nature and extent of any non-scar residuals of the left inguinal herniorrhaphy.  

In December 2009, the most recent VA examination of the Veteran was conducted.  The Veteran denied any additional treatment or recurrence of the left inguinal hernia.  He reported discomfort of the residual surgical scar and numbness in the area of the scar.  He reported being leery of lifting heavy items because he feared a recurrence of the hernia.  This is in contrast to the heavy lifting exercise he reported at the 2007 VA examination.  However, he did report jogging for exercise, albeit with placing weight towards his right side.  Physical examination revealed that the Veteran's abdomen was soft and nontender.  There was no evidence of recurrence of the left inguinal hernia.  The surgical scar was present and elicited discomfort on palpation.  The diagnosis was "left inguinal hernia with subsequent repair and no recurrence."  

The evidence is against the assignment of a compensable disability rating for the Veteran's service-connected left inguinal herniorrhaphy.  The evidence reveals that the Veteran hernia was surgically repaired and has not recurred.  To the extent that the examinations reveal discomfort of the surgical scar, a separate 10 percent disability rating has already been assigned under Diagnostic Code 7804.  However, with respect to rating the Veteran's left inguinal hernia under Diagnostic Code 7338, the evidence does not reveal the presence of any criteria which would permit the assignment of a compensable disability rating.  

Accordingly, the Board must conclude that a compensable disability rating for left inguinal herniorrhaphy is not warranted.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

D.  Other Considerations

For the period of the appeal, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498   (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, his comments to the examiners, and his hearing testimony in which he generally contends his disabilities should be rated higher than the currently assigned noncompensable ratings. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority. Martinak, supra.  Whereas the Veteran's hearing loss disability has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a higher rating at any point during the period of the appeal. 

With respect to the Veteran's left inguinal hernia, his complaints of discomfort of the scar have already received a separate 10 percent rating.  The evidence provided by the medical examinations of record reveals that the hernia has been surgically repaired without any recurrence.  The lay evidence of discomfort does not support a claim for a higher rating at any point during the period of the appeal. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115   (2008). 

In this case, the manifestations of the disabilities are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order. 


ORDER

Service connection for right ear hearing loss disability is denied. 

An initial compensable disability rating for left ear hearing loss is denied. 

An initial compensable disability rating for left inguinal herniorrhaphy is denied.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


